                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           OCT 26 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
JOE EDWARD COLLINS III,                          No. 18-55444

                Plaintiff-Appellant,             D.C. No. 3:17-cv-02467-MMA-
                                                 KSC
 v.                                              Southern District of California,
                                                 San Diego
COUNTY OF SAN DIEGO, Department of
Child Support Services,                          ORDER

                Defendant-Appellee.

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      The district court certified that this appeal is not taken in good faith and has

denied appellant leave to proceed on appeal in forma pauperis. See 28 U.S.C.

§ 1915(a). On June 4, 2018 the court ordered appellant to explain in writing why

this appeal should not be dismissed as frivolous. See 28 U.S.C. § 1915(e)(2) (court

shall dismiss case at any time, if court determines it is frivolous or malicious).

      Upon a review of the record and response to the court’s June 4, 2018 order,

we conclude this appeal is frivolous. We therefore deny appellant’s motion to

proceed in forma pauperis (Docket Entry Nos. 2 and 5), see 28 U.S.C. § 1915(a),

and dismiss this appeal as frivolous, pursuant to 28 U.S.C. § 1915(e)(2).

      DISMISSED.
